Case 17-16193-amc      Doc 65    Filed 04/27/20 Entered 04/27/20 15:31:09              Desc Main
                                 Document     Page 1 of 3


                                  UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA (Philadelphia)
      ____________________________________
      In Re:                                                :
                                                            : Chapter 13
      Kenneth DeRosa                                        :
      Paula DeRosa                                          : Case No. 17-16193-AMC
                                                            :
                                 Debtors,                   :
      _________________________________                     :
      ------------------------------------------------------:
                                                            :
      U.S. Bank Trust National Association,                 :
      as Trustee of the Lodge Series III Trust              :
                                                            :
                                                            :
                        Movant,                             :
      v.                                                    : Hearing: April 28, 2020
                                                            : Courtroom # 4
      Kenneth DeRosa                                        :
      Paula DeRosa                                          :
                                                            :
                                 Debtors,                   :
               and                                          :
                                                            :
      William C. Miller, Esquire                            : 11 U.S.C. §362(d)
                                 Trustee,                   :
                                                            :
                                 Respondents.               :
  _______________________________________________________________________
               STIPULATION RESOLVING MOTION FOR RELIEF
             FROM THE AUTOMATIC STAY AND CO-DEBTOR STAY
      THIS matter being opened to the Court by Brian E. Caine, Esquire, of the law office of
  Parker McCay P.A., attorney for the secured creditor, U.S. Bank Trust National Association, as
  Trustee of the Lodge Series III Trust, (hereinafter “Movant”), upon a Motion for Relief from the
  Automatic Stay as to Real Property, more commonly known as 525 North Swarthmore Avenue,
  Swarthmore, PA, 19081; and Brad J. Sadek, Esquire appearing on behalf of Debtors, Kenneth
  DeRosa and Paula DeRosa, and it appearing that the parties have amicably resolved their
  differences and for good cause shown;
        1.    As of April 23, 2020, the post-petition arrears are $15,158.52 – which
              represents payments of $3,883.94 each, due January 1, 2020 through
              April 1, 2020 with a suspense balance of $377.24.
Case 17-16193-amc     Doc 65    Filed 04/27/20 Entered 04/27/20 15:31:09           Desc Main
                                Document     Page 2 of 3



        2.   The Debtors agree to reimburse the Movant for its attorney fees ($850.00) and costs
             ($181.00) for prosecution of the within Motion.
        3.   The Debtors shall cure the post-petition arrears (15,158.52), plus the motion fees
             and costs ($850.00 plus $181.00) by filing an amended chapter 13 plan which
             provides for a cure of said funds to Movant in the amount of $16,189.52 through the
             plan.
        4.   The Debtors shall file said amended plan as per paragraph 3 above by May 8, 2020,
             and if the Debtors fail to timely file said amended plan or confirmation of said
             amended plan is denied, Movant may file a Certification of Default with the Court
             and the Court shall enter an Order granting Movant relief from the automatic stay as
             to the mortgaged property herein.
        5.   The Debtors will resume regular monthly payments to Movant starting with the May
             1, 2020 payment, and continuing each month thereafter for the duration of this
             Chapter 13 proceeding, Debtors shall remit payments directly to Movant as same
             come due.
        6.   The Debtors will stay current with plan payments to the Trustee.
        7.   If the Debtors fails to stay current with direct mortgage payments to the Movant (as
             they become due), or fail to stay current with plan payments (30 day default on plan
             payments), then counsel for the Movant may send Debtors and Debtors’ attorney a
             notice of default, and the Debtors shall have 14 days to cure said default. If the
             default is not cured timely cured, Movant may file a Certification of Default with
             the Court and the Court shall enter an Order granting Movant relief from the
             automatic stay as to the mortgaged property herein.
         (remainder of page intentionally left blank)
Case 17-16193-amc          Doc 65    Filed 04/27/20 Entered 04/27/20 15:31:09               Desc Main
                                     Document     Page 3 of 3




    The undersigned hereby consent to the form and entry of the within Stipulation.


      /s/Brian E. Caine                         __/s/Brad J. Sadek___________________
    Brian E. Caine, Esquire                     Brad J. Sadek, Esquire
    Parker McCay P.A.                           Sadek and Cooper
    9000 Midlantic Drive, Suite 300             1315 Walnut Street, Suite 502
    Mount Laurel, NJ 08054                      Philadelphia, PA 19107
    (856) 985-4059                              (215) 545-0008
    bcaine@parkermccay.com                      brad@sadeklaw.com



      /s/Jack Miller ***
    ____________________________
    Concurrence by the Chapter 13 Trustee


            It is hereby ORDERED, that the foregoing Stipulation is approved, shall be, and is made and
            Order of this Court.



         Date: __________                       ______________________________
                                                ASHELY M. CHAN
                                                U.S. BANKRUPTCY JUDGE




*** The standing trustee has received a stipulation in case number no. 17-16193. Since we are without the
current ability to return a signed stipulation copy, indicating that we have no objection to its terms, without
prejudice to any of our rights and remedies, you are authorized to affix my electronic signature
